NO. 07-03-0166-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



APRIL 11, 2003



______________________________





IN RE ROBERT H. MILLER, RELATOR



_________________________________







Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Robert H. Miller has filed a pleading denominated as Appellant’s Motion to Compel the State to File, Process and Respond to Appellant’s Application for Writ of Habeas Corpus, to Stop Denying Appellant Access to the Courts and Justice.  He seeks an order directing the district clerk of Lynn County to file and process an application for writ of habeas corpus which Miller allegedly filed with the clerk on January 25, 2003.  Miller does not urge in his motion that he is appealing from an order or other action of a trial court.  Thus, we consider his motion as an original proceeding seeking a writ of mandamus directing the district clerk of Lynn County to perform certain actions.

Miller’s motion does not comply with 
Tex. R. App. P
. 52.2, 52.3 or 52.7.  Moreover, 
the motion does not seek to invoke this court’s appellate jurisdiction or to protect this court’s jurisdiction.  We do not have authority to issue mandamus directed to the clerk under the facts and circumstances alleged.  
See
 Tex. Gov’t. Code Ann
.
 § 22.221.
  

We deny the motion.  
Tex. R. App. P
. 42.3.   



Phil
 Johnson

Chief Justice